219 S.W.3d 857 (2007)
STATE of Missouri, Respondent,
v.
Rodney E. FOUST, Appellant.
No. ED 88315.
Missouri Court of Appeals, Eastern District, Division Three.
April 24, 2007.
Nancy McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Rodney E. Foust (Foust) appeals the Judgment of the Circuit Court of Marion County (Court), the Honorable Robert M. Clayton, II, presiding. After a bench trial, the Court convicted Foust of Assault in the Second Degree, Section 565.060.1(2) RSMo (2000), and sentenced Foust to four years in the Missouri Department of Corrections.
*858 On appeal, Foust argues that the Court erred on finding Foust guilty because the State did not present sufficient evidence from which the trier of fact could have found Foust guilty beyond a reasonable doubt. We have reviewed the briefs and the Record on Appeal, and we find no error of law in this case. Thus, a written opinion would serve no jurisprudential purpose. The Judgment is affirmed pursuant to Rule 30.25(b).